Dr. Arthur L. Mallory, Commissioner Department of Elementary and Secondary Education Jefferson Office Building Jefferson City, Missouri 65101
Dear Dr. Mallory:
This letter is in response to your request for our review and certification of the State Board of Education's Annual Program Plan for the Consolidation of Libraries and Learning Resources, Educational Innovation and Support under Title IV of the Elementary and Secondary Education Act of 1965, as amended by Public Law 93-380 (1974),20 U.S.C. § 1801, et seq.
Our review has taken into consideration Title IV of the Elementary and Secondary Education Act of 1965, as amended; the applicable federal regulations (40 Fed.Reg. 53482-53503, November 18, 1975); Article III, Section 38 (a) and ArticleIX, Section 2 (a), Missouri Constitution.
It is the opinion of this office that:
1.  The Missouri State Board of Education is the "state educational agency" required by Section 403 (a) (1), P.L. 93-380 (1974), to have authority to act as the sole agency to submit the annual program plan.
2.  The Missouri State Board of Education has authority under state law to carry out or arrange for the carrying out of the programs described in the annual program plan.
3.  All annual program plan provisions with respect to the use of funds under Title IV can be carried out in this state.
Very truly yours,
                                  JOHN C. DANFORTH Attorney General